Case: 17-13647    Date Filed: 04/16/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13647
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:09-cv-20756-PAS



In Re: UNITED STATES OF AMERICA, ex rel.
__________________________________

CARLOS URQUILLA-DIAZ,

                                                 Plaintiff - Appellant,

JUDE GILLESPIE, et al.,

                                                 Plaintiffs,

versus

KAPLAN UNIVERSITY,
a.k.a. Iowa College Acquisition Corporation,
a.k.a. Kaplan College,
KAPLAN HIGHER EDUCATION CORPORATION,
a division of Kaplan, Inc.; wholly owned subsidiary of
The Washington Post Company,
KAPLAN, INC.,

                                                 Defendants - Appellees.
              Case: 17-13647     Date Filed: 04/16/2019   Page: 2 of 3


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 16, 2019)

Before TJOFLAT, WILLIAM PRYOR and DUBINA, Circuit Judges.

PER CURIAM:

      This is the second time we have considered an appeal in this case. In

Urquilla-Diaz v. Kaplan University, 780 F.3d 1039 (11th Cir. 2015) (Kaplan I), we

affirmed the district court’s dismissal of Diaz’s claims against Kaplan that were

based on its alleged violations of the Department of Education’s satisfactory-

progress regulation, 34 C.F.R. § 668.34; the 90/10 rule, 20 U.S.C. § 1094(a)(24),

(d)(2); and the accreditation requirement, 34 C.F.R. § 600.5(a)(6). Id. at 1064. We

reversed the district court’s dismissal of Diaz’s claims against Kaplan to the extent

that they were based on its alleged violation of the incentive-compensation ban, 20

U.S.C. § 1094(a)(20); 34 C.F.R. § 668.14(b)(22)(ii), and remanded the case for

further proceedings consistent with our opinion. Id.

      On remand, the district court granted summary judgment to Kaplan, finding

no genuine issue of material fact exists as to whether Kaplan made false statements

to the government with the requisite scienter. Additionally, the district court




                                          2
              Case: 17-13647    Date Filed: 04/16/2019   Page: 3 of 3


granted summary judgment to Kaplan because it found Diaz’s claim is barred as a

matter of law by the public-disclosure bar of the False Claims Act.

      After reviewing the record and reading the parties’ briefs, we affirm the

district court’s grant of summary judgment based on its well-reasoned order filed

on July 13, 2017.

      AFFIRMED.




                                         3